Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28, are pending in this application.
Claims 1-11, 20-28, are non-deleted.
Restriction
The election of group II, claims 12-19, without traverse, in the Paper filed 2/23/21, is hereby acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumar et al., US 2019/0117560 A1 (effective filed 6/17/2016), in view of Watts et al., US 9,078,814 B2, McCuskey et al., Am. J. Health Syst. Pharm (2009) vol. 66(9), pp. 860-863 (abstract), and Anderson et al., Pharmacy Base (2015) vol. 3(4), pp. 379-385.
Applicant claims a ready-to-administer composition for parenteral (non-oral) administration comprising 5 to 25 mcg/ml of fentanyl citrate, a sodium-containing diluent and about 0.5 to about 5 mg/ml of a buffer. The pH is about 3 to about 4.5, it is terminally sterilized and is stable for at least 6 months a about 40oC.  In preferred embodiments, the buffer is citric acid, sodium citrate, acetic acid, sodium acetate or combination thereof (claim 13). The volume is 50 - 500ml and the sterilization is by autoclaving (claim 14). The composition is free of sugar-alcohol (claim 15), the sodium-containing diluent is sodium chloride (claim 16) and the total impurity is less than 1.0% after storage for 6 months at 40oC or 12 months at 25oC (claims 17-oC or 12 months at 25oC (claim 19). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Kumar et al., teach a ready-to-administer composition for parenteral (non-oral) administration comprising 0.005 to 0.025 mg/ml (5 to 25 mcg/ml) of fentanyl citrate, [0024], and alcoholic sugar. The pH is about 3.5 to about 5.5, it is terminally sterilized, [0062] and is stable for at least 12 months at 25oC and at least 6 months at 40oC, [0064], tables 2-3.  The pH can be adjusted with buffering agents such as citric acid or acetic acid if required, [0039].  The volume is 50-500 ml, [0026] and the sterilization is by autoclaving, [0046].  The total impurity is not more than 0.1% after storage for at least 12 months, [0066] and not more than 0.5% for 24 months, [0045] at 25oC and the amount of fentanyl did not drop, [0066].  The solution is useful for treating patients in need of fentanyl therapy, e.g. managing pain after surgery, [0017]-[0018].
Kumar et al., teach compositions comprising fentanyl or salt and sodium chloride are commercially available. But cautioned about administering large volume of such composition to patients with certain conditions in cases such as control of pain after surgery. Such may result in accidental overdose, [0018].
Watts et al., teach aqueous solution comprising of fentanyl or salt, sodium chloride as isotonic agent and a pharmaceutical additive selected from pectin, poloxamer and chitosan, abstract, col. 2, lines 61-65.  The pH is 3.5 to 5, col. 6, line 49, and may be regulated by adjusting it with buffering agents, e.g. citric acid or acetic acid, col. 6, lines 31-32.  The composition is suitable for intranasal administration (parenterally) and therefore must be sterile, col. 2, lines 5-25. The dose is 0.05 mg/ml (col. 1, line 45-46) or 0.2 to 1.16 mg/ml (col. 1, line 58). The solution is useful for treating or managing pain, abstract.
McCluskey et al., teach 5 mcg/ml fentanyl citrate is stable in 0.9% sodium chloride solution packaged in polypropylene syringe for at least 90 days at 23-27OC. See the attached abstract.
OC. See the entire document, particularly the abstract and discussion. See also table 2, and pp. 5
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Kumar et al., is that the prior art’s composition comprises sugar alcohol while the instant composition does not. Applicant also claims sodium citrate and sodium acetate as buffering agents.
The difference between the instant invention and Watts et al., is that the doses are different. Applicant also claims sodium citrate and sodium acetate as buffering agents and there is no pectin, poloxamer or chitosan.
The difference between the instant invention and McCluskey et al., and Anderson et al., is that the prior arts teach only stability of 5- and 10mcg levels, respectively, of fentanyl citrate in 0.9 sodium chloride solution.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the nature of the problems applicant wanted to solve: 1) applicant wanted to make simple stable solution of fentanyl citrate, [0056] and 2) avoid the prior arts.
Under the US patent practice it is prima facie obvious to select from the constituents of the composition by a prior art for the same purpose as taught by the prior art in order to form a new composition for the same purpose. In re Kerkheven, 205 USPQ 1069 (CCPA, 1980).  
The invention is no more than a selective combination of prior art teachings, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the recombination could not be made. Applicant selects sodium chloride from Watts et al, and use it the composition by Kumar et al. The motivation is from the teachings of McCluskey et al., and Anderson et al.
Establishing a dose or pH is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbook.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  The motivation for optimizing a dose is to improve patient’s treatment outcome. The motivation for optimizing pH is improve the stability of the composition. More so, Kumar et al., and Watts et al., suggested the pH could be adjusted.
The total impurity not more than 0.1% after storage for at least 12 months, or not more than 0.5% for 24 months by Kumar et al., “is not more than 1.0%” as claimed.
The pH of saline solution is about 5.5. https://en.wikipedia.org/wiki/saline_medicine, visited 2/27/21. It would have been a buffering agent for the claimed composition.  Having known this and the teachings by the prior arts, one of ordinary skill in the art who wanted to 
Identification of sodium citrate and sodium acetate as applicable buffer can be done by following the guidelines by Ruzin, Buffers (1999), Plant Microtechnique and Microscopy, pp. 1-6, https://microscopy.berkley.edu/Resources/instruction/buffers.html, visited 2/26/21. Ruzin discloses acetic acid, citric acid, sodium citrate, sodium acetate as buffers and combinations thereof.  He also suggested how to elect applicable buffers and how to make them. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use conventional technique in the process suggested by Ruzin, KSR, supra.
Therefore, the instant invention is prima facie obvious from the teachings of the prior arts. 
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Fentanyl citrate, pharmaceutical compositions thereof, saline, the buffers and optimization of a variable were in the public domain prior to the time the application was filed.  Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
February 26, 2021